DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, line 3, “ouptut” should be -output-.
In claim 9, line 9, “assocaited” should be -associated-.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-9 of U.S. Patent No. 11,042,492.

Claims 2-8, current application
Claims 1-5 and 8-9, ‘492 patent
2. A command buffer integrated circuit, comprising: an input circuit to receive a plurality of input memory commands; a memory to store a set of reference command patterns each comprising a sequence of commands, each of the set of reference command patterns associated in the memory with one of a set of output command sequences;
1. A memory module comprising: a plurality of memory integrated circuit (IC) packages to store data; and a command buffer IC to buffer a plurality of memory commands destined for the memory IC packages, the command buffer IC comprising: a memory to store a set of pre-programmed reference command patterns each comprising a sequence of commands, each of the set of pre-programmed reference command patterns associated in the memory with one of a set of pre-programmed command sequences;

a first interface circuit to receive the plurality of memory commands; and
a pattern matching circuit to identify from the memory, a matching reference command pattern corresponding to the plurality of input memory commands;
a pattern matching circuit to identify from the memory, a matching pre-programmed reference command pattern corresponding to the plurality of memory commands;
a sequence selector circuit to select a corresponding output command sequence from the memory that is associated with the matching reference command pattern; and
a sequence selector circuit to select a corresponding pre-programmed command sequence from the memory that is associated with the matching pre-programmed reference command pattern; and
an output circuit to output the corresponding output command sequence to an external device.
one or more second interface circuits to output the corresponding pre-programmed command sequence to one or more devices separate from the command buffer IC.
3. The command buffer integrated circuit of claim 2, further comprising: a programming circuit to program the memory with the set of reference command patterns and the set of output command sequences.
2. The memory module of claim 1, wherein the command buffer IC comprises: a programming circuit to program the memory with the set of pre-programmed reference command patterns and the set of pre-programmed command sequences in response to information received by the command buffer IC.
4. The command buffer integrated circuit of claim 2, wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for an external memory device.
3. The memory module of claim 1, wherein the pre-programmed command sequence output by the one or more second interface circuits comprises at least one command for the plurality of memory IC packages.
5. The command buffer integrated circuit of claim 2, wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for a non-volatile memory (NVM) controller circuit.
4. The memory module of claim 1, wherein the pre-programmed command sequence output by the one or more second interface circuits comprises at least one command for a non-volatile memory (NVM) controller circuit.
6. The command buffer integrated circuit of claim 5, wherein the at least one command for the NVM controller comprises an interrupt command.
5. The memory module of claim 4, wherein the at least one command for the NVM controller comprises an interrupt command.
7. The command buffer integrated circuit of claim 2, wherein the input circuit is coupled to a backup command channel to receive the plurality of input memory commands from a non-volatile memory (NVM) controller via the backup command channel.
8. The memory module of claim 1, wherein the first interface circuit is for coupling to a backup command channel, the first interface circuit to receive the plurality of memory commands from a non-volatile memory (NVM) controller via the backup command channel.
8. The command buffer integrated circuit of claim 2, wherein the corresponding output command sequence causes data to be copied from an external memory device to an external non-volatile memory device.
9. The memory module of claim 1, wherein the pre-programmed command sequence causes data to be copied from the memory IC packages to non-volatile memory.


Both the current claim 2 and claim 1 of the ‘492 patent disclose a command buffer integrated circuit, comprising: an input circuit to receive a plurality of input memory commands; a memory to store a set of reference command patterns each comprising a sequence of commands, each of the set of reference command patterns associated in the memory with one of a set of output command sequences; a pattern matching circuit to identify from the memory, a matching reference command pattern corresponding to the plurality of input memory commands; a sequence selector circuit to select a corresponding output command sequence from the memory that is associated with the matching reference command pattern; and an output circuit to output the corresponding output command sequence to an external device.
Claim 1 of the ‘492 patent appears to further disclose a memory module comprising: a plurality of memory integrated circuit (IC) packages to store data; further, it explicitly discloses the output command sequences and reference command patterns as being “pre-programmed”. The current claim 2 does not appear to disclose either of these elements.
Based on this, the current claim 2 is broader than claim 1 of the ‘492 patent, and therefore is not patentably distinct.
Further, both the current claim 3 and claim 2 of the ‘492 patent disclose a programming circuit to program the memory with the set of reference command patterns and the set of output command sequences.
Both the current claim 4 and claim 3 of the ‘492 patent disclose wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for an external memory device.
Both the current claim 5 and claim 4 of the ‘492 patent disclose wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for a non-volatile memory (NVM) controller circuit.
Both the current claim 6 and claim 5 of the ‘492 patent disclose wherein the at least one command for the NVM controller comprises an interrupt command.
Both the current claim 7 and claim 8 of the ‘492 patent disclose wherein the input circuit is coupled to a backup command channel to receive the plurality of input memory commands from a non-volatile memory (NVM) controller via the backup command channel.
Both the current claim 8 and claim 9 of the ‘492 patent disclose wherein the corresponding output command sequence causes data to be copied from an external memory device to an external non-volatile memory device.

Claims 9-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 17 of U.S. Patent No. 11,042,492.

Claims 9-12 and 14, current application
Claims 11-14 and 17, ‘492 patent
9. A method for operating a command buffer integrated circuit, the method comprising: receiving, by an input circuit, a plurality of input memory commands; storing, by a memory, a set of reference command patterns each comprising a sequence of commands, each of the set of reference command patterns associated in the memory with one of a set of output command sequences;
11. A method of operation in system that comprises a memory module, the memory module comprising a command buffer integrated circuit (“IC”) and a plurality of memory IC packages to store data, the method comprising: storing, by a memory, a set of pre-programmed reference command patterns each comprising a sequence of commands, each of the set of pre-programmed reference command patterns associated in the memory with one of a set of pre-programmed command sequences; buffering, by the command buffer IC, a plurality of memory commands destined for the memory IC packages;
identifying, by a pattern matching circuit, a matching reference command pattern from the memory that corresponds to the plurality of input memory commands;
determining, by the command buffer IC, a matching pre-programmed reference command pattern from the memory corresponding to the plurality of memory commands;
selecting, by a sequence selector circuit, a corresponding output command sequence from the memory that is associated with the matching reference command pattern; and
selecting a corresponding pre-programmed command sequence from the memory that is associated with the matching pre-programmed reference command pattern; and
outputting, by an output circuit, the corresponding output command sequence to an external device.
outputting the matching pre-programmed command sequence from the command buffer IC to one or more devices separate from the command buffer IC.
10. The method of claim 9, further comprising: programming, by a programming circuit, the memory with the set of reference command patterns and the set of output command sequences.
12. The method of claim 11, further comprising: programming the command buffer IC to include the set of pre-programmed reference command patterns and the set of pre-programmed command sequences in response to information received by the command buffer IC.
11. The method of claim 9, wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for an external memory device.
13. The method of claim 11, wherein the pre-programmed command sequence comprises at least one command for the plurality of memory IC packages.
12. The method of claim 9, wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for a non-volatile memory (NVM) controller circuit.
14. The method of claim 11, wherein the pre-programmed command sequence comprises at least one command for a non-volatile memory (NVM) controller.
14. The method of claim 9, wherein receiving the plurality of input memory commands comprises: receiving the plurality of input memory commands from a non-volatile memory controller via a backup command channel.
17. The method of claim 11 further comprising: receiving, at the command buffer IC, the plurality of memory commands from a non-volatile memory (NVM) controller via a backup command channel.


Both the current claim 9 and claim 11 of the ‘492 patent disclose a method for operating a command buffer integrated circuit, the method comprising: receiving, by an input circuit, a plurality of input memory commands; storing, by a memory, a set of reference command patterns each comprising a sequence of commands, each of the set of reference command patterns associated in the memory with one of a set of output command sequences; identifying, by a pattern matching circuit, a matching reference command pattern from the memory that corresponds to the plurality of input memory commands; selecting, by a sequence selector circuit, a corresponding output command sequence from the memory that is associated with the matching reference command pattern; and outputting, by an output circuit, the corresponding output command sequence to an external device.
Claim 11 of the ‘492 patent appears to further disclose a memory module comprising: a plurality of memory integrated circuit (IC) packages to store data; further, it explicitly discloses the output command sequences and reference command patterns as being “pre-programmed”. The current claim 9 does not appear to disclose either of these elements.
Based on this, the current claim 9 is broader than claim 11 of the ‘492 patent, and therefore is not patentably distinct.
Both the current claim 10 and claim 12 of the ‘492 patent disclose programming, by a programming circuit, the memory with the set of reference command patterns and the set of output command sequences.
Both the current claim 11 and claim 13 of the ‘492 patent disclose wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for an external memory device.
Both the current claim 12 and claim 14 of the ‘492 patent disclose wherein the corresponding output command sequence outputted by the output circuit comprises at least one command for a non-volatile memory (NVM) controller circuit.
Both the current claim 14 and claim 17 of the ‘492 patent disclose wherein receiving the plurality of input memory commands comprises: receiving the plurality of input memory commands from a non-volatile memory controller via a backup command channel.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,042,492.

Claim 16, current application
Claim 18, ‘492 patent
16. A command buffer integrated circuit, comprising: inputting means for receiving a plurality of input memory commands; storing means for storing a set of reference command patterns each comprising a sequence of commands, each of the set of reference command patterns associated in the storing means with one of a set of output command sequences;
18. A memory module comprising: a plurality of data storage means for storing data; and a buffer means for buffering a plurality of memory commands destined for the plurality of data storage means, storing a set of pre-programmed reference command patterns each comprising a sequence of commands, each of the set of pre-programmed reference command patterns associated in the memory with one of a set of pre-programmed command sequences,
pattern matching means for identifying from the storing means, a matching reference command pattern corresponding to the plurality of input memory commands;
determining a matching pre-programmed reference command pattern from the memory corresponding to the plurality of memory commands
sequence selecting means for selecting a corresponding output command sequence from the storing means that is associated with the matching reference command pattern; and
selecting a corresponding pre-programmed command sequence from the memory that is associated with the matching pre-programmed reference command pattern, and
outputting means for outputting the corresponding output command sequence to an external device.
outputting the matching pre-programmed command sequence to one or more devices separate from the buffer means.


Both the current claim 16 and claim 18 of the ‘942 patent disclose inputting means for receiving a plurality of input memory commands; storing a set of reference command patterns each comprising a sequence of commands, each of the set of reference command patterns associated in the storing means with one of a set of output command sequences; identifying from the storing means, a matching reference command pattern corresponding to the plurality of input memory commands; selecting a corresponding output command sequence from the storing means that is associated with the matching reference command pattern; and outputting the corresponding output command sequence to an external device.
Claim 18 of the ‘942 patent appears to further disclose a plurality of data storage means for storing data; further, it explicitly discloses the output command sequences and reference command patterns as being “pre-programmed”. The current claim 16 does not appear to disclose either of these elements.
Based on this, the current claim 16 is broader than claim 18 of the ‘492 patent, and therefore is not patentably distinct.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Independent claim 16, line 2 contains the language “inputting means for receiving a plurality of input memory commands”. This language discloses a means as well as a function (“receiving a plurality of input memory commands”). It does not appear to disclose adequate structure to perform the function. However, the specification recites a “primary command channel” in paragraph 29 which appears to disclose the performance of the function (receive a sequence of one or more memory commands from the memory controller 30 via the primary command channel 14, paragraph 29, lines 1-3 and figure 3). Therefore, this limitation will be interpreted as a “primary command channel” according to the language of paragraph 29, lines 1-3 in accordance with 35 U.S.C. 112(f).
Independent claim 16, lines 3-4 contain the language “storing means for storing a set of reference command patterns each comprising a sequence of commands”. This language discloses a means as well as a function (“storing a set of reference command patterns each comprising a sequence of commands”). Further, the claim language does not appear to disclose adequate structure to perform the function. However, the specification recites programmable reference pattern memory (“The programmable reference pattern memory 356 stores one or more pre-programmed reference command patterns. The programmable outgoing sequence memory 354 stores one or more pre-programmed outgoing command sequences associated with the pre-programmed reference command patterns”, see figure 3 and paragraph 32, lines 1-4). Therefore, this limitation will be interpreted as “programmable reference pattern memory” according to the language of paragraph 32, in accordance with 35 U.S.C. 112(f).
Independent claim 16, lines 6-7 contain the language “pattern matching means for identifying from the storing means, a matching reference command pattern corresponding to the plurality of input memory commands”’ This language discloses a means as well as a function “identifying… a matching reference command pattern corresponding to the plurality of input memory commands”). Further, the claim language does not appear to disclose adequate structure to perform the function. However, the specification recites a “pattern matching circuit 352” that “determines whether the one or more memory commands from the command queue 365 match any pre-programmed reference command pattern from the programmable reference pattern memory 356” (see figure 3 and paragraph 33, lines 2-4). Therefore, this limitation will be interpreted as the “pattern matching circuit” of paragraph 33, lines 2-4 in accordance with 35 U.S.C. 112(f).
Independent claim 16, lines 8-9 contain the language “sequence selecting means for selecting a corresponding output command sequence from the storing means that is associated with the matching reference command pattern”. This language discloses a means as well as a function (“selecting a corresponding output command sequence from the storing means that is associated with the matching reference command pattern”). Further, the claim language does not appear to disclose adequate structure to perform the function. However, the specification recites a “sequence selector circuit” that “selects a pre-programmed outgoing command sequence associated with the matching pre-programmed reference command pattern… from the pre-programmed outgoing command sequences stored in the programmable outgoing sequence memory 354” (see figure 3 and paragraph 33, lines 5-9). Therefore, this limitation will be interpreted as the “sequence selector circuit” of paragraph 33, line 5 in accordance with 35 U.S.C. 112(f).
Independent claim 16, lines 10-11 contain the language “outputting means for outputting the corresponding output command sequence to an external device.” This language discloses a means as well as a function (“outputting the corresponding output command sequence to an external device”). Further, the claim language does not appear to disclose adequate structure to perform the function. However, the specification recites that the “sequence selector circuit” outputs the command sequence (“The selected pre-programmed outgoing command sequence is output by the sequence selector circuit 351”, see figure 3 and paragraph 34, lines 1-2). Therefore, this limitation will be interpreted as the “sequence selector circuit” of paragraph 34, line 2 in accordance with 35 U.S.C. 112(f).
Independent claim 17, lines 2-3 contain the language “programming means for programming the storing means with the set of reference command patterns and the set of output command sequences.” This language discloses a means as well as a function (“programming the storing means with the set of reference command patterns and the set of output command sequences”). Further, the claim language does not appear to disclose adequate structure to perform the function. However, the specification recites that the “memory controller 30 sends programming information describing the reference command patterns and their associated outgoing command sequences via the I2C channel 16 to the command buffer IC 210” (see figure 3 and paragraph 38, lines 1-3. Therefore, the “programming means” will be interpreted as the “memory controller” of paragraph 38, line 1, in accordance with 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 2-21 appear to contain allowable subject matter; however, they cannot be allowed at this time due to the obviousness-type double patenting rejections of claims 2-12, 14, and 16 in relation to US Patent No. 11,042,492.
Claims 15 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if the issues related to the antecedent claim are resolved.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 2, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a sequence selector circuit to select a corresponding command sequence from the memory that is associated with the matching reference command pattern.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim.

Note that independent claims 9 and 16 contain the corresponding limitations of claim 2 as shown above; therefore, they are held to be allowable by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elhamias et al. (US 2013/0151755) discloses a pre-programmed reference command pattern comprising a sequence of commands.
Manning (US 5,996,043) discloses a pattern matching circuit and a sequence selector circuit.
Nishiyama (US 2011/0283165) discloses a command sequencer group and transferring data between buffers.
Vucinic et al. (US 2015/0081955) discloses memory controller circuitry.
However, none of these references appear to teach or fairly suggest the subject matter considered to be allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184 
   

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184